Per Curiam.
The respondent (who was the complainant below) is the sole devisee of Frederick E. Wolters, deceased. Although her bill contains no prayer for specific relief, it appears, from the brief of her counsel, that its object is to have a trust, created by a deed made to Frederick E. Wolters, in favor of the appellant Eose Mary Sclirafft, declared to be void, and the title to the property conveyed by the deed decreed to be in the respondent as tenant in fee-simple.
As was pointed out by the vice-chancellor who advised the order appealed from, many of the facts and circumstances upon which the effect to be given to this deed must depend are not set forth in the bill of complaint. To require the defendants to answer the bill, in its present defective form, is to improperly embarrass them; and the motion to dismiss should prevail, unless the respondent, within a reasonable time, to be fixed by the chancellor, shall apply for leave to amend the bill by setting out therein all the facts upon which her right to relief depends.
The order appealed from should be reversed, and an order entered in accordance with this opinion.
For reversal—The Chibe-Justice, Yan Syckel, Garrison, Collins, Fort, Garretson, Hendrickson, Pitney, Bogert, Adams, Yredenburgh, Yoorhees, Yroom—13.
For affirmance—Dixon—1.